Fourth Court of Appeals
                                     San Antonio, Texas
                                         February 23, 2021

                                        No. 04-19-00485-CV

                              Rob JENNINGS, III and El Veleno, Ltd.,
                                         Appellants

                                                 v.

                    Susan JENNINGS, Tres Mujeres, Ltd., and Pamela J. Person,
                                         Appellees

                     From the 49th Judicial District Court, Zapata County, Texas
                                       Trial Court No. 8,479
                            Honorable Jose A. Lopez, Judge Presiding


                                          ORDER

Sitting:          Rebeca C. Martinez, Chief Justice
                  Patricia O. Alvarez, Justice
                  Liza A. Rodriguez, Justice

        On February 3, 2021, this court issued its opinion and judgment in this appeal. A motion
for rehearing was due on February 18, 2021. See TEX. R. APP. P. 49.1
         On the due date, Appellants filed an unopposed motion for a thirty-day extension of time
to file a motion for rehearing.
           Appellants’ motion is GRANTED; the motion for rehearing is due on March 22, 2021.




                                                      _________________________________
                                                      Patricia O. Alvarez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of February, 2021.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court